Exhibit 10.6

 

Consultant Agreement dated September 1, 2005

between Lpath Therapeutics Inc.

and Roger Sabbadini

 

--------------------------------------------------------------------------------


 

[g212121kmi001.jpg]

 

 

CONSULTANT AGREEMENT

 

THIS CONSULTANT AGREEMENT (“Agreement”) is entered into as of September 1, 2005
(“Effective Date”), by and between Roger Sabbadini (“Consultant”) with Social
Security number ###-##-#### and Lpath Therapeutics, Inc., a Delaware corporation
(the “Company”). In consideration of the retention of Consultant as scientific
Consultant and private contractor to the Company, and of the compensation
received by Contractor from the Company, the Company and Contractor hereby agree
as follows:

 

1.                                       Description of Services.

 

(a)                                  Consultant will advise the Company as an
independent contractor in the area of scientific advice on lysolipids.

 

(b)                                 Exclusivity. Consultant will work
exclusively with the Company on matters relating to sphingolipids in human
disease. Consultant represents that (i) all of his/her current consulting or
Consultanty obligations, and (ii) all restrictions or policies of his/her
employer limiting or restricting Consultant’s Consultanty or consulting
activities or limiting rights to inventions resulting from such activities are
in no way conflicting with this Agreement. Consultant agrees that he/she has not
entered into, and will not enter into, any written or oral agreement with any
entity, company or person which is or may be (or has the potential to be) a
competitor of the Company relating to his/her Consultanty services unless
specifically noted or unless the Company is notified of such agreement in
advance. Consultant understands that while he/she is a Consultant to the
Company, he/she is not to breach any obligation of confidentiality that he/she
has to others.

 

2.                                       Time Commitment.  The time commitment
of Consultant will be twelve months; this agreement terminates August 31, 2006.
Compensation for activities beyond the scope and timeframe of this contract will
be negotiated as deemed necessary. The Company has the option of terminating
this agreement prior to August 31, 2006, if sufficient progress is not made,
leading the Company to conclude that the Project is not viable. Consultant also
will from time to time provide scientific counsel on a reasonable basis to
personnel working on projects on behalf of the Company; such counsel, which will
consist primarily of advice on interpreting scientific or data and planning
experiments or trials, will be at Consultant’s convenience and will be limited
to matters that are compatible with Consultant’s faculty or other employment
responsibilities during the academic year (e.g., the SDSU Policy File) and other
oral and written agreements disclosed to the Company to which Consultant is a
party.

 

1

--------------------------------------------------------------------------------


 

3.                                       Compensation.

 

(a)                                 Cash Compensation. For all services
rendered, the Consultant will be paid the sum of $76,800.00. In addition, the
Company will pay San Diego State University, where Consultant is a faculty
member, the sum of $57,683.27 ($41,982 + 37.4% fringe benefit rate) to reimburse
SDSU for a reduction in Consultant’s academic teaching commitment. Consultant
will abide by the “Professional Activities, External” section of the San Diego
State University Policy file. The Consultant understands that he/she is not a
salaried employee of the Company, and that there are no fringe benefits offered
by the Company. The Consultant is responsible for reporting his/her activities
to the relevant governmental agencies.

 

(b)                                Other Compensation. At the Company’s
discretion, it may recommend to its Board of Directors that the Company grant
the Consultant additional compensation in the form of stock options.

 

(c)                                 Sole Compensation. The foregoing fees, other
compensation and reimbursement of expenses are Consultant’s sole compensation
for rendering services to the Company.

 

4.                                       Independent Contractor. Consultant’s
relationship with the Company will be that of an independent contractor and
nothing in this Agreement will be construed to create an employer-employee
relationship between the Company and Consultant. Consultant has no authority to
act on behalf of or to enter into any contract, incur any liability or make any
representation on behalf of the Company. The Company agrees that during the term
of this Agreement, or any extension or renewal thereof, Consultant may be
employed by other persons, firms or corporations; provided, however, that the
provisions of this Agreement will be strictly observed by Consultant with
respect to such other persons, firms or corporations. Since Consultant will not
be an employee of the Company, it is understood that Consultant will not be
entitled to any of the benefits under the Company’s retirement or group
insurance plans or any other employee benefits. Consultant is solely responsible
for all taxes, withholdings and other similar U. S. or international statutory
obligations, including, without limitation, Workers Compensation Insurance,
Social Security, federal, state or any other employee payroll taxes; and
Consultant agrees to defend, indemnify and hold the Company harmless from any
and all claims made by any entity on account of an alleged failure by Consultant
to satisfy any such tax or withholding obligations. In the performance of all
services hereunder, Consultant will comply with all applicable laws and
regulations.

 

5.                                       No Conflict with Existing Agreements.
The Company hereby acknowledges that it does not desire to acquire from
Consultant any secret or confidential know-how or information which Consultant
may have acquired from others. Accordingly, Consultant represents and warrants
that Consultant is free to divulge to the Company, without any obligation to, or
violation of any right of others, any and all information, practice or
techniques which Consultant will describe, demonstrate, divulge or in any other
manner make known to the Company during Consultant’s performance of services
hereunder.

 

6.                                       Consultant Inventions. Consultant will
promptly disclose and assign to the Company, or any persons designated by it,
all improvements, inventions, formulae, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
learned by Consultant, either alone or jointly with others, during the period of
his/her

 

2

--------------------------------------------------------------------------------


 

retention as an Consultant which (a) arise from services provided by Consultant
under this Agreement and related to or useful in the business of the Company, or
(b) result from tasks assigned Consultant by the Company, or (c) funded by the
Company, or (d) result from use of premises owned, leased or contracted for by
the Company (all said improvements, inventions, formulae, processes, techniques,
know-how and data shall be collectively hereinafter called “Inventions”). Such
disclosure shall continue for one year after termination of this Agreement with
respect to anything that would be an Invention if made, conceived, reduced to
practice or learned during the term hereof.

 

Consultant further agrees as to all Inventions to assist the Company at any
time, and not just during the term of this Agreement, in any and all countries,
which assistance shall include the execution of documents and any assignments to
the Company or persons designated by it. In the event that the Company is unable
for any reason whatsoever to secure Consultant’s signature to any lawful and
necessary document required to apply for or execute any patent application with
respect to an invention(s) (including reissues, renewals, extensions,
continuations, divisions or continuations in part thereof), Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, as Consultant’s agents and attorneys-in-fact to act for and in
Consultant’s behalf and instead of Consultant, to execute and file any such
application and to do all other lawful acts to further the prosecution and
issuance of patents thereon with the same legal force and effect as if executed
by Consultant.

 

7.                                       Non-Disclosure and Non-Use. The parties
hereto acknowledge that the Company possesses and will possess information that
has been created, discovered or developed by, or has otherwise become known to,
the Company (including without limitation, information created, discovered,
developed or made known by or to Consultant arising specifically out of his/her
retention as an Consultant by the Company), and/or in which property rights have
been assigned or otherwise conveyed or disclosed to the Company, which
information has commercial value in the business in which the Company is engaged
or intends to engage. All of the aforementioned information is hereinafter
called “Proprietary Information.” By way of illustration, but not limitation,
Proprietary Information includes trade secrets, research results, processes,
formulae, data and know-how, improvements, inventions, techniques, marketing
plans, strategies, forecasts and customer lists. Proprietary Information also
includes any information which the Company has received from a third party which
the Company is obligated to treat as confidential or proprietary.

 

All Proprietary Information shall be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all patents
and other rights in connection therewith. Consultant hereby assigns to the
Company any rights Consultant may have or acquire in all Proprietary
Information. At all times during his/her retention as an Consultant by the
Company and at all times after termination of such retention as an Consultant,
Consultant will keep in confidence and trust all Proprietary Information and
will not disclose, sell, use, lecture upon or publish any bonafide or
potentially Proprietary Information without the written consent of the Company,
except as may be necessary in the ordinary course of performing his/her duties
as an Consultant of the Company.

 

3

--------------------------------------------------------------------------------


 

8.                                       Company Materials. All documents, data,
records, apparatus, equipment, chemicals, molecules, organisms and other
physical property, whether or not pertaining to Proprietary Information,
furnished to Consultant by the Company or a third party or produced by
Consultant or others in connection with Consultant’s retention as an Consultant
shall be and remain the sole property of the Company and shall be returned
promptly to the Company as and when requested by the Company. Should the Company
not so request, Consultant shall return and deliver all such property upon
termination of his/her retention as an Consultant by Consultant or by the
Company for any reason and Consultant will not take with him/her any such
property or any reproduction of such property upon such termination.

 

9.                                       Company Property. All Proprietary
Information and all title, patents, patent rights, copyrights, mask work rights,
trade secret rights, and other intellectual property and rights anywhere in the
world (collectively “Rights”) in connection therewith will be the sole property
of the Company. Consultant hereby assigns to the Company any Rights Consultant
may have or acquire in such Proprietary Information. At all times, both during
the term of this Agreement and after its termination, Consultant will keep in
confidence and trust and will not use or disclose any Proprietary Information
without the prior written consent of an officer of the Company appropriate in
the ordinary course of performing the services under this Agreement.

 

10.                                 Term and Termination. At the Company’s
option, this Agreement will also terminate upon notice to Consultant in the
event of Consultant’s inability for any reason to perform Consultant’s services.
Upon termination of this Agreement, the Company’s obligation to pay any
compensation, except for services or expenses already accrued or incurred under
Section 2, will immediately cease and terminate. Termination of this Agreement
for any reason will not affect Consultant’s obligations under Sections 4, 6, 7,
8, 9 and 10.

 

11.                                 Responsibility of Consultant. The Company
agrees not to hold Consultant responsible for any inaccuracies, errors or
omissions in the information or advice given, or for loss or damage resulting
for the use of such information or advice given.

 

12.                                 Remedies. Consultant acknowledges and agrees
that a breach of this Agreement will result in immediate, irreparable and
continuing damage to the Company for which there will be no adequate remedy at
law; and agrees that in the event of any such breach or violation or any
threatened or intended breach or violation of this Agreement, the Company and
its successors and assigns will be entitled to temporary, preliminary and
permanent injunctive relief and/or restraining orders enjoining and restraining
such breach or violation or such threatened or intended breach or violation
and/or other equitable relief (without needing to post any bond or other
security) in addition to such other and further relief as may be proper.

 

4

--------------------------------------------------------------------------------


 

13.                                 Amendments and Waivers. This Agreement may
be modified, amended or supplemented only by a written instrument duly executed
by Consultant and the President of the Company. No term or condition or the
breach thereof will be deemed waived, unless it is waived in writing and signed
by the party against whom the waiver is claimed. Any waiver or breach of any
term or condition will not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term or condition. The failure of any
party to insist upon strict performance of any term or condition hereunder will
not constitute a waiver of such party’s right to demand strict compliance
therewith in the future.

 

If to the Company:                                             Lpath
Therapeutics, Inc.
ATTN: Scott Pancoast
6335 Ferris Square, Suite A
San Diego, CA 92121-3249

 

If to Consultant, the address set forth below his/her signature.

 

14.                                 Governing Law; Jurisdiction and Venue. This
Agreement will be governed by and construed in accordance with the laws of the
State of California, without regard to principles of conflicts of law. The
parties agree that any dispute regarding the interpretation or validity of this
Agreement will be subject to the exclusive jurisdiction of the state and federal
courts in and for the County of San Diego, California, and each party hereby
agrees to submit to the personal and exclusive jurisdiction and venue of such
courts.

 

15.                                 Counterparts. This Agreement may be executed
in multiple copies, each of which will be deemed an original and all of which
will constitute a single agreement binding on all parties.

 

16.                                 Entire Agreement. This Agreement (together
with documents and agreements entered into herewith) constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings. Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements have been made by any party, or any one acting on behalf
of any party, that are not embodied in this Agreement with respect to the
subject matter hereof.

 

17.                                 Representation. By executing this Agreement,
Consultant acknowledges that he/she understands and agrees that he/she has been
encouraged, and had the opportunity to, consult with his/her own personal
attorney in connection with this Agreement.

 

[Remainder of This Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CONSULTANT

 

THE COMPANY

 

 

 

Roger Sabbadini

 

LPATH THERAPEUTICS, INC.

(Signature)

 

a Delaware corporation

 

 

 

By:

Roger Sabbadini, Ph.D.

 

By:

Scott Pancoast

 

 (Printed Name)

 

 

(Signature)

 

 

 

 

 

Scott Pancoast, President & C.E.O.

 

 

(Printed Name and Title)

Consultant’s Address:

 

 

12509 Del Sol Rd
Lakeside, CA 92040

 

 

 

 

[SIGNATURE PAGE TO CONSULTANT AGREEMENT]

 

 

Lpath Therapeutics, Inc.

Tel: 619-594-4060

5500 Campanile Dr., LS308

Fax: 619-594-0626

San Diego, CA 92182-4614

 

 

--------------------------------------------------------------------------------